CONCURRING OPINION OF
FREAR, C.J.
There is no doubt that, technically speaking, a proxy is a-power of attorney, as it is a written authority to one to. act in the place of another; and for this reason my first impression was that it would have to be stamped under the statute. But upon reflection I have come to a different conclusion.
*185Tbe question is not merely whether a proxy is a power of attorney, but whether the legislature intended it to be taxed under that head. The1 statute must be construed strictly and not made to cover objects not clearly within the intention of the legislature. It seems to me that proxies are of such common use and so universally considered as constituting a class by themselves, as well as known by a. special name, that the legislature would have shown clearly that it meant to tax them if it really did mean to. This line of reasoning was adopted in Minister of Finance v. Bishop & Co., 3 Haw. 793, in a case so analoguous to this as to make it almost an authority in the present case. In that case it was held that neither promissory notes, checks nor certificates of deposit were “agreements” within the meaning of the stamp act, although they all were agreements technically speaking: also that a check was not a “bill of exchange” within the meaning of that act, though it was technically a bill of exchange; and that a certificate of deposit was not a “promissory note” under the statute, although it was governed by the rules applicable to promissory notes. The court said:
“The words of any statute are to be taken in their ordinary and usual signification, and although a promissory note is an agreement to pay money, yet, no one in reading this statute, would consider the word ‘agreement’ as used therein to have such a signification as would include either of the instruments which are the subjects of our consideration. * * *
“It is true that a check has been asserted to be a bill of exchange. * * * But checks are a species of paper of such common use that if the. legislature had intended to include them they would have mentioned them by their name. In common language, no one, speaking of a bill of exchange would be understood as meaning a check. * * *
“The Act is to be taken styictly; none of the expressions of this Act are strictly and technically applicable to certificates of deposit. In this country certificates of deposit are too frequent and notorious a species of paper to have been omitted by mistake, and it is a rule of construction that when a statute, and more especially a statute with penalties for neglect, specifies particulars, all other particulars not enumerated are excluded.
“Although certificates of deposit possess all the requisites of *186promissory notes, and tlie endorsers are to be held in like manner as in ordinary promissory notes and all the rules applicable-to promissory notes are to bo applied, when such certificates are sued upon, yet we cannot but think that if the legislature had intended to tax them by this law, they would have mentioned them specifically, more especially, considering the manner in which they had been used as currency in this kingdom.”
The fact that, notwithstanding tlie frequent use of proxies in these islands with their great number of corporations with widely scattered stock, no one, so> far as we are' aware, has ever thought of stamping proxies during the quarter of a century during which the stamp act has been in force, until the separate provision for stamps on proxies in the federal stamp act recently suggested the question, not only shows the common understanding that proxies stand in a class by themselves but also supports-the view that the legislature did not intend that they should be taxed.
We cannot get much assistance from authorities elsewhere on this point. In England the statute was much more explicit:: “Letter or power of attorney made by any petty officer, seaman,, marine, or soldier serving as a marine, or by executors or administrators of any such person for receiving prize money, Is.” “And for receiving wages, 11.” “Letter of attorney for the sale, transfer, acceptance or receipt of dividends of any government or parliamentary stocks or funds, 31. 10s.” “Letter or power of attorney of any other kind, or commission or factory in the nature thereof, and every deed or other instrument of procuration, 11, 10s.” In Monmouthshire Canal Co. v. Kendall, 4 Barn. & Ald. 453, the question arose whether under this statute a proxy had to be stamped, but the court found it unnecessary to pass upon it. Counsel argued that “at all events it is an instrument of procuration,” if not a letter of attorney, for “the very word proxy, which is an abbreviation of the word procuracy, shews this.” But in The Queen v. Kelk, 12 Ad. & Ell. 559, the question w:as passed upon. The proxy was held to- be “either a letter of attorney or an instrument of procuration.” When we consider the particularity of the first two clauses of the statute *187and then the sweeping nature of the last clause, we can, readily see how the court could come to that conclusion without militating against the reasoning adopted in the case in the 3rd. Hawaiian above cited.